Citation Nr: 9920455	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  89-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a skin disability 
secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In December 1989, May 1995, and again in April 1997, the 
Board remanded the veteran's case to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
back disability, a skin disability as secondary to Agent 
Orange exposure and for post-traumatic stress disorder (PTSD) 
are not plausible.  

2. A personality disorder is not a compensable disability 
within the meaning of legislation applicable to VA benefits.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
back disability, a skin disability as secondary to Agent 
Orange exposure and for post-traumatic stress disorder (PTSD) 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  A personality disorder is not a disease or disability for 
which service connection may be granted. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection are not well 
grounded, and there is no further duty to assist the veteran 
in the development of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a claim 
for service connection may not be considered to be well 
grounded where there is no evidence which demonstrates the 
presence of the disorder alleged by the veteran at any time 
after discharge from service.  Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records show no complaint, 
diagnosis or treatment for a back disability or a skin 
disability.  In January 1970, he was treated for complaints 
of nervousness, fearfulness and depression.  When seen in 
February 1970, the finding was very immature passive-
aggressive personality.  At separation in November 1970, no 
pertinent abnormality was noted.  

On VA examination in July 1988, it was noted that the skin 
was warm, dry and free of rashes.  X-rays of the back showed 
mild degenerative arthritis.  On psychiatric evaluation, 
schizotypal personality was found.  

In June 1995, the RO requested that the veteran submit 
additional information regarding his claim.  The veteran 
failed to respond.  In addition, the veteran was scheduled 
for VA examinations in 1996, and he failed to report.  

The record shows that the veteran has had a change of 
address, and that several attempts by the RO to contact him 
have been unsuccessful.  The governing regulation provides 
that when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken in accordance paragraphs (b) or (c) of 
38 C.F.R. § 3.655 (1998).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Paragraph 
(b) provides that when the examination was scheduled in 
conjunction with an original claim for compensation, the 
claim shall be rated based on the evidence of record. 38 
C.F.R. § 3.655(a)(b) (1998).  While VA does have a duty to 
assist the veteran (appellant) in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran (appellant) to keep the VA 
apprised of his or her whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" to 
find him. Hyson v. Brown, 5 Vet. App. 262 (1993).  The RO has 
attempted to locate the veteran has been unsuccessful.  
Accordingly a new medical examination could not be scheduled 
and no other relevant medical evidence could be secured.  The 
Board must determine these claims based on the evidence in 
the file.  

A Back Disability.

As noted above, service connection may be granted for a 
disability incurred in or aggravated by service.  If 
arthritis is manifested to a compensable degree within the 
first post-service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A.§§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  As noted, the veteran's 
service medical records show no treatment for back complaints 
and there is no showing of treatment within the first post-
service year.  Degenerative arthritis has been shown on X-
rays in July 1988.  No other findings were documented.  
While the veteran is competent to provide evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2Vet. 
App. 492 (1992).  The record does not show treatment for a 
back disability in service or that the veteran currently has 
a diagnosed back disability other than degenerative 
arthritis.  In addition, there is no medical opinion linking 
any current disability with service.  As such, the claim is 
not plausible and must be denied.  

A Skin Disability


In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii) (1998). If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas. 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998) amended by 61 Fed.Reg. 
57586-89 (1996). Chloracne, or other acneform disease, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if it is manifest to 
a degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service. 38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.

In this case the veteran avers that he developed a skin 
disorder, as a result of exposure to Agent Orange in service.

The Board finds that the veteran has met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era.  However, the veteran's claim fails 
because there is a complete absence of competent medical 
evidence which shows that that the veteran has any Agent 
Orange related disability.  The specific evaluation on the 
most recent VA examination is that the veteran does not have 
any skin disorders.

With no current disability, the veteran does not meet the 
first element required for his claim for service connection 
for a skin disorder, as a residual of Agent Orange exposure, 
to be well grounded.  See Caluza, 7 Vet. App. at 506.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In the instant case, the veteran has presented no competent 
medical evidence which in anyway relates any current skin 
disorder he has to possible Agent Orange exposure during 
service.  Thus the claim is not plausible and must be denied.  



A Psychiatric Disability to Include PTSD

The veteran was diagnosed with a personality disability in 
service and he has a current diagnosis of schizotypal 
personality.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing veteran's compensation benefits. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1998); Beno v. Principi, 3 Vet.App. 439 
(1992).  Since the law is controlling, the appeal as to this 
issue must be denied.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

While the veteran is competent to provide evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2Vet. 
App. 492 (1992).  While he was treated in service for nervous 
complaints, he was diagnosed as having a personality 
disability, which is not a recognized disability for VA 
compensation purposes.  Thus, as a matter of law, service 
connection for a psychiatric disability other than PTSD must 
be denied in 
this instance since the claim lacks legal merit. 

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998); 38 C.F.R. 3.304(f) (1998).  

The veteran has claimed service connection for PTSD.  He 
reports having memories of dead bodies, fear, and seeing 
others die while he was in Vietnam.  His DD214 shows that the 
served in Vietnam; however he has not supplied enough 
specific information to the RO to verify the claimed 
stressors.  While as to well groundedness, lay testimony 
concerning stessors is sufficient, the Board notes that in 
addition there is no current diagnosis of PTSD in the record 
and subsequently no nexus between the claimed PTSD and 
service.  The medical record supports a finding of 
schizoaffective personality.  Absent diagnosis of PTSD and a 
nexus linking it to service, the veteran's claim is not 
plausible and must be denied.  

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Board's decision serves to 
inform the veteran of the kind of evidence that is necessary 
to make his claims well grounded.


ORDER

Service connection for a back disability, for a skin 
disability secondary to Agent Orange exposure, and for a 
psychiatric disability to include post-traumatic stress 
disorder is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

